Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a content generating unit that”, “a space forming unit that”, “a content providing unit that”, and “a story development unit that” in claims 1 and 3-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 cites “in which the content are performed based on the content”. The Examiner believes the claim should read “in which the content is performed based on the content”, as similarly seen in claim 8. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (hereinafter Lee) US 20170200313.

Referring to claim 1, Lee discloses a device for providing content based on augmented reality, comprising:
a content generating unit that generates content provided to a user according to a user’s selection (see Paragraph 0041 for disclosing generating augmented (AR) content and providing it to a user according to user input, further noting Paragraph 0065 discloses the ability of multiple different scenarios for a user to experience, indicating a selection is made to execute one of the scenarios);
a space forming unit that defines a content execution space in which the content are performed based on the content (see Paragraph 0049 for disclosing defining a space where the content is executed/projected/performed);
a content providing unit that provides the content to the user according to an input of the previously generated content in the content execution space of the user (see Paragraphs 0053-0055 for disclosing the AR content is provided to the user both initially and  throughout the AR content experienced based on the input of user information, such as a user’s skeleton information and body information within the combined real and virtual space/content execution space of the user); and
a story development unit that develops a story of the content in the content execution space through an interactive operation between the user and the content (see Paragraphs 0064-0065, 0068, and 0074-0077 for disclosing through the user’s interactive operations with the projected content/scenario in the execution space, various supported interactions of the projected scenario occur, i.e. the story of the content is developed).

Referring to claim 3, Lee discloses the content generation unit generates the content so that the content execution space is connected through edge blending based on the content execution space, and performs the edge blending through masking (see Paragraph 0056 for disclosing the content execution space is built and expanded (i.e., connected) through edge blending and masking based on the content execution space).

Referring to claim 6, Lee discloses the content providing unit implements an interactive point of the content on the content execution space (see Paragraphs 0058-0060, 0063-0065, 0068, and 0073-0077 for disclosing interactive points of content in the content execution space).

Referring to claim 7, Lee discloses the story development unit outputs a preset result value according to the user's operation with respect to the interactive point, and the interactive operation includes the user's interaction with the content see Paragraphs 0058-0060, 0063-0065, 0068, and 0073-0077 for disclosing preset result values (i.e., various supported interactions) according to the user’s operation/actions with respect to the interactive points of the content/scenario in the content execution space).

Claim 8 is rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter Lee) US 20170200313 in view of Andreae et al (hereinafter Andreae) US 20200246687.

Referring to claim 2, Lee discloses collecting the user’s personal information to generate the content according to the user selection as seen in the rejection of claim 1.
Lee is unclear as to the content is configured by being divided into a plurality of levels of difficulty according to the user's personal information, and configured to have a time limit based on a specific time.
Andreae discloses content is configured by being divided into a plurality of levels of difficulty according to the user's personal information, and configured to have a time limit based on a specific time (see Paragraph 0022 for disclosing content is configured by being divided into multiple difficulty levels (e.g., values of 1-10 or easy/medium/hard) according to the user’s personal information (e.g., user’s age), wherein a timer duration (i.e., time limit based on a specific time) and the difficulty of the content/game is set/presented based on the entered user’s age).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique of basing difficulty of a game according to the age of the player of Andreae with the known system of Lee in order to predictably improve the invention by taking into consideration the typical mental and physical capabilities of a player through the input of their age in order to tune the game/experience (e.g., not too hard, not too easy) to their capabilities so that the experience can be more fully enjoyed.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter Lee) US 20170200313.

Referring to claim 4, Lee discloses the space forming unit determines a space dimension for recognizing a user's input according to a dimension in which the content is configured (see paragraphs 0055-0077 for disclosing recognizing user input according to dimensions in which the content is configured). 
Lee is unclear as to forming the space where the user's input is not recognized as an empty space in which the content is not input to define the content execution space.
Official Notice is taken that forming space where the user's input is not recognized as an empty space in which the content is not input to define the content execution space is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to forming space where the user's input is not recognized as an empty space in which the content is not input to define the content execution space by setting a boundary of the virtual space that the user will experience the AR content within so as to prevent interaction/activity in areas of the real space that the user does not wish to enter while experiencing the AR content.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter Lee) US 20170200313 in view of Gelman et al (hereinafter Gelman) WO2017145156A2.

Referring to claim 5, Lee discloses the content generation unit connects each spatial dimension with respect to an edge to which each spatial dimension recognizing the user’s input is connected (see the rejection of claim 4 and Paragraph 0056 for disclosing within the three-dimensional coordinate space including edges in which the real space and augmented content is contained, the space in which the user occupies/inputs is connected/contained within). 
Lee is unclear as to connecting a spatial dimension through illuminance smoothing with respect to an edge.
Gelman discloses connecting a spatial dimension through illuminance smoothing with respect to an edge (see page 21, lines 1-3 and page 98, line 18 – page 99, line 10 for disclosing adjusting/smoothing the brightness/luminance with respect to edges in an AR spatial dimension).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the illuminance smoothing of Gelman with the system of Lee in order to reduce intensity and spatial extent of zero diffusion bright spots that can occur when light reflected from a front surface of spatial light modulator (SLM) doesn’t pass through the SLM and is not modulated to form a specific image and diffracts (see, Gelman, page 98, lines 19-31). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
08/24/2022